Peters, J.
In support of this motion, the prisoner contends, that if convicted or acquitted on this information, he would be liable to be prosecuted for a higher crime, both on the same transaction, and so be made liable to be twice put in jeopardy for one act, contrary to a fundamental maxim of the common law. 4 Rep. 45. a. But there is no reasonable objection to a conviction or acquittal of an inferior crime, when it is an essential part of a greater crime, and supported by the same evidence. And it has often been adjudged, that a conviction or acquittal of one is a bar to a prosecution for the other. Thus, on an indictment for murder, we always inform the jury, that the prisoner may be found guilty of manslaughter, if the evidence will warrant it. So on an indictment for a rope, he may be convicted of an attempt to commit a rape. Commonwealth v. Cooper, 15 Mass. Rep. 187. The Stale v. Shepard, 1 Conn. Rep. 54. liolcroff’s case, 4 Rep. 46. b. So, in the case before us, the jury were instructed, that although it was proved, that the prisoner was guilty of an attempt :o commit murder, they might find him guilty of an attempt to commit manslaughter. For these reasons, I do not advise a new trial,
The other Judges were of the same opinion.
New trial not. to be granted.